Siepkin :
This is a proceeding for the redetermination of a deficiency in income tax for' 1923 in the amount of $70.82, and results from the disallowance of a deduction of $1,049.31 for expenditures made on the petitioner’s place of business, a drug store. A building-inspector required the petitioner to replace a part of the ceiling and dismantle a partition which divided the store from a room in the rear, both of which were in unsafe condition. The cost of replacing the partition would have exceeded the cost of dismantling. The floor also had worn thin in spots and was replaced in part and certain repairs were made to shelvings and counters in the store. The building was an old one and two car lines went around it. The respondent disallowed the deduction of $1,049.31 expended for the above items on the ground that they were capital expenditures. Other expenditures made at the same time, in the amount of $2,324.36, were not deducted by the petitioner but were capitalized. In our opinion the sum of $1,049.31 was to maintain it in a safe condition and may be properly classified as repairs and deductible as an expense.

Judgment of no deficiency will be entered for the petitioner.